370 S.E.2d 222 (1988)
322 N.C. 480
In re FORECLOSURE OF DEED OF TRUST FROM ALLAN & WARMBOLD CONSTRUCTION CO., INC., Original Mortgagor, to Kemp M. Causey, Trustee, dated October 27, 1980 and recorded in Book 4363, Page 001, Mecklenburg County Public Registry; Reference being made to Substitution of Trustee recorded in Book 4839, Page 0284, Mecklenburg County Public Registry, and to Substitution of Trustee recorded in Book 4933, Page 0743, of the Mecklenburg County Public Registry, and to Substitution of Trustee recorded in Book 5105, Page 0084, Mecklenburg Public Registry.
No. 120P88.
Supreme Court of North Carolina.
June 2, 1988.
Johnston, Taylor, Allison & Hord, Charlotte, for appellant.
Waggoner, Hamrick, Hasty, Monteith, Kratt & McDonnell, and Parker Whedon, Charlotte, for Const. Co. and Carmel Chase II.
Wray, Layton, Cannon, Parker & Jernigan, Charlotte, for substitute trustee.
Parker, Poe, Thompson, Bernstein, Gage & Preston, Charlotte, for Loan Ass'n.

ORDER
Upon consideration of the petition filed by Robert R. Rhyne, Jr. in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of June 1988."